                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12       SHEILA NEGRON,                                  Case No. 18-CV-02207-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER DENYING MOTION TO
                                                                                           WITHDRAW AS COUNSEL WITHOUT
                                  14             v.                                        PREJUDICE
                                  15       INTUITIVE SURGICAL, INC.,                       Re: Dkt. No. 32
                                  16                    Defendant.

                                  17

                                  18           On March 25, 2019, counsel for Plaintiff, Ronnie G. Penton and Nancy Hersh1

                                  19   (collectively “Movers”) filed a motion to withdraw as counsel for Plaintiff. ECF No. 32 (Mot.).

                                  20           Pursuant to Civil Local Rule 11-5(b), counsel may not withdraw from an action until

                                  21   relieved by order of the Court. Civil Local Rule 11-5(b); see also Jariwala v. Napolitano,

                                  22   2011WL 703730, at *1 (N.D. Cal. Feb. 21, 2011) (“An attorney may not withdraw as counsel

                                  23   except by leave of court.”). The decision to permit counsel to withdraw is within the sound

                                  24   discretion of the Court. United States v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009). When

                                  25

                                  26   1
                                         Francois M. Blaudeau, Evan Taylor Rosemore, and Leah F. Walsh also move to withdraw as
                                  27   counsel for Plaintiff; however, Blaudeau, Rosemore, and Walsh have not made an appearance in
                                       the instant Plaintiff’s case and are not on the docket.
                                  28                                                      1
                                       Case No. 18-CV-02207-LHK
                                       ORDER DENYING MOTION TO WITHDRAW AS COUNSEL WITHOUT PREJUDICE
                                   1   addressing a motion to withdraw, “the consent of the client is not dispositive.” Robinson v.

                                   2   Delgado, 2010 WL 3259384, at *2 (N.D. Cal. Aug. 18, 2010); DeLeon v. Wells Fargo Bank, N.A.,

                                   3   2010 WL 3565188, at *1 (N.D. Cal. Sept. 13, 2010). Rather, the court must consider factors such

                                   4   as the reason counsel seeks to withdraw, the possible prejudice caused to the litigants, and the

                                   5   extent to which withdrawal may delay resolution of the case. Id.

                                   6           Civil Local Rule 11-4(a)(1) requires attorneys practicing in this district to “comply with

                                   7   the standards of professional conduct required of members of the State Bar of California.” Rule 3-

                                   8   700 of the Rules of Professional Conduct of the State Bar of California governs an attorney’s

                                   9   withdrawal as counsel. Under that rule, before withdrawing for any reason, an attorney must take

                                  10   “reasonable steps to avoid reasonably foreseeable prejudice to the rights of the client, including

                                  11   giving due notice to the client, allowing time for employment of other counsel, complying with

                                  12   rule 3-700(D), and complying with applicable laws and rules.” Cal. R. Prof. Conduct 3-700(A)(2).
Northern District of California
 United States District Court




                                  13           The Court finds that Movers have not met these standards. First, Movers have not given

                                  14   their reason for seeking to withdraw as counsel. Second, the Court finds possible prejudice to the

                                  15   Plaintiff. Although Movers notified Plaintiff of their intent to withdraw as her counsel of record,

                                  16   and Plaintiff notified Movers of her intent to retain substitute counsel to continue her

                                  17   representation, Plaintiff has yet to locate her substitute counsel. Mot. ¶¶ 6–9. The Court questions

                                  18   whether Movers have given Plaintiff adequate time for employment of other counsel. The only

                                  19   timeline that Movers provide is that on March 5, 2019, Movers had a telephone conversation with

                                  20   Plaintiff where she stated her intent to retain other counsel; on March 6, 2019, Movers forwarded

                                  21   to Plaintiff a copy of her file; on March 7, 2019, Movers forwarded a letter advising of their intent

                                  22   to withdraw; on March 13, 2019, Plaintiff again advised of her intent to retain other counsel; and

                                  23   on March 15, 2019, Movers sent Plaintiff another correspondence reiterating her rights and

                                  24   communicating that Movers would be filing a motion to withdraw. Id. ¶ 8. Plaintiff has not yet

                                  25   obtained substitute counsel nor has Plaintiff confirmed that she would represent herself as a pro se

                                  26   litigant in this action.

                                  27           The Court also finds that granting Movers’ motion to withdraw as counsel at this stage

                                  28                                                     2
                                       Case No. 18-CV-02207-LHK
                                       ORDER DENYING MOTION TO WITHDRAW AS COUNSEL WITHOUT PREJUDICE
                                   1   would pose possible prejudice to Plaintiff and Defendant and may delay resolution of the case.

                                   2   Defendant filed a limited opposition to note that it does not oppose the Movers’ motion, “provided

                                   3   that it does not delay the current case schedule.” ECF No. 34 (“Opp’n”). Defendant reiterates that

                                   4   “[f]act discovery closes on May 3, 2019, and [Defendant] very much wants to abide by this

                                   5   deadline and to complete all fact discovery by that date.” See id. Movers suggest that any

                                   6   prejudice would be alleviated by Movers’ continued representation of Plaintiff in the sole and

                                   7   limited capacity of forwarding all filed documentation to Plaintiff, until another attorney can enroll

                                   8   on Plaintiff’s behalf. See Mot. ¶ 9. The Court finds that this does not cure the possible prejudice to

                                   9   Plaintiff and Defendant or alleviate any burdens on the case schedule, particularly the May 3, 2019

                                  10   fact discovery deadline. The Court is concerned that granting Movers’ motion to withdrawal as

                                  11   counsel, without substitute counsel available or without notice from the Plaintiff that she would

                                  12   like to continue pro se, will cause unnecessary delays in the case.
Northern District of California
 United States District Court




                                  13          Thus, the Court DENIES Movers’ motion to withdraw as counsel without prejudice.

                                  14   Plaintiff shall obtain new counsel and move to substitute, or file a notice that she would like to

                                  15   continue pro se, within 21 days. At that time, Movers may renew their motion to withdraw as

                                  16   counsel. The case schedule, including the May 3, 2019 close of fact discovery, remains as set.

                                  17   IT IS SO ORDERED.

                                  18
                                  19   Dated: April 9, 2019

                                  20                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     3
                                       Case No. 18-CV-02207-LHK
                                       ORDER DENYING MOTION TO WITHDRAW AS COUNSEL WITHOUT PREJUDICE
